Appeal by defendant from (1) a judgment of the Supreme Court, Kings County, rendered October 16, 1975, which convicted him of robbery in the second degree, upon his plea of guilty, and imposed *586sentence (Indictment No. 2929/75) and (2) two amended judgments of the same court, both rendered October 28, 1975, which (a) revoked previously imposed sentences of probation upon his convictions of attempted possession of weapons, etc., as a felony (Indictment No. 217/74) and robbery in the third degree (Indictment No. 1884/74), and (b) resentenced him to concurrent prison terms. Judgment and amended judgments affirmed. At sentencing (on Indictment No. 2929/75), defendant declined the opportunity offered him to withdraw his plea. His sentence as a predicate felony offender was the minimum allowed by law. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631). Gulotta, P. J., Hopkins, Latham and Cohalan, JJ., concur.